     Case: 1:19-cv-00912 Document #: 44 Filed: 04/12/19 Page 1 of 2 PageID #:3227




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

POPSOCKETS LLC,
                                                    Case No. 19-cv-00912
               Plaintiff,
                                                    Judge Virginia M. Kendall
v.
                                                    Magistrate Judge Sidney I. Schenkier
6109656, et al.,

               Defendants.


                        NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff PopSockets

LLC (“PopSockets” or “Plaintiff”) hereby dismisses this action with prejudice as to the following

Defendants:

                   Defendant Name                                    Line No.
                     blessing_xing                                      16
                   buyindiscount_cz                                     18
                        cafase88                                        20
                       casualbftc                                       21
                      cxjing_shop                                       24
                        future4ef                                       36
                     lalangjewelry                                      54
                      perfectya85                                       62
                    quality1st_shop                                     64
                   seven-lovers1994                                     70
                       wise1buy                                         92
                      yanglei3587                                       97
                    zongchuang001                                      102
                      xidi_xindian                                     204




                                               1
   Case: 1:19-cv-00912 Document #: 44 Filed: 04/12/19 Page 2 of 2 PageID #:3227




Dated this 12th day of April 2019.   Respectfully submitted,


                                     /s/ Justin R. Gaudio_______________
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Allyson Martin
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     amartin@gbc.law

                                     Attorneys for Plaintiff PopSockets LLC




                                        2
